




SUBORDINATION AGREEMENT
This Subordination Agreement (the “Agreement”) is made effective as of September
17, 2015, by and between [*] (“Creditor”), and Hall Phoenix/Inwood, Ltd. a Texas
limited partnership, with its principal place of business at 6801 Gaylord
Parkway, Suite 100, Frisco, Texas 75034 (“Lender”).
Recitals
A.Calpian, Inc., a Texas corporation (the “Borrower”) has requested and/or
obtained a loan in the amount of Two Million Dollars ($2,000,000.00) from Lender
to Borrower (the “Loan”) which is secured by all of the Company’s right, title
and interest in and to the following personal property (i) all goods; (ii)
“account” as defined in the Uniform Commercial Code (the “Code”) with such
additions to such term as may hereafter be made, and includes, without
limitation, all accounts receivable and other sums owing to the Borrower; (iii)
“equipment” as defined in the Code with such additions to such term as may
hereafter be made, and includes without limitation all machinery, fixtures,
goods, vehicles, and any interest in any of the foregoing; (iv) “inventory” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all merchandise,
raw materials, parts, supplies, packing and shipping materials, work in process
and finished products, including without limitation such inventory as is
temporarily out of the Company’s custody or possession or in transit and
including any returned goods and any documents of title representing any of the
above; (v) contract rights or rights to payment of money, leases, license
agreements, franchise agreements, commercial tort claims, documents, instruments
(including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and “general
intangibles” as defined in the Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without
limitation, all intellectual property, claims, income and other tax refunds,
security and other deposits, payment intangibles, contract rights, options to
purchase or sell real or personal property, rights in all litigation presently
or hereafter pending (whether in contract, tort or otherwise), insurance
policies (including without limitation key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind; (vi) all other investment property, supporting obligations, and financial
assets, whether now owned or hereafter acquired, wherever located; (vii)
proceeds of the Loan and (viii) all the Borrower’s books relating to the
foregoing, and any and all claims, rights and interests in any of the above and
all substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing (the “Collateral”).
B.Creditor has extended loans or other credit accommodations to Borrower, and/or
may extend loans or other credit accommodations to Borrower from time to time.
C.In order to induce Lender to make the Loan Creditor is willing to subordinate:
(i) all of Borrower’s indebtedness to Creditor (including, without limitation,
principal, premium (if any), interest, fees, charges, expenses, costs,
professional fees and expenses, and reimbursement obligations), whether
presently existing or arising in the future (the “Subordinated Debt”) to all of
Borrower’s indebtedness and obligations arising under the Loan to Lender; and
(ii) all of Creditor’s security interests, if any, to all of Lender’s security
interests in the Collateral.
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
1.Creditor subordinates to Lender any security interest or lien that Creditor
may have in the Collateral. Notwithstanding the respective dates of attachment
or perfection of the security interest of Creditor and the security interest of
Lender, the security interest of Lender in the Collateral, as more specifically
defined in that certain Loan and Security Agreement between Borrower and Lender
dated as of September 17, 2015 (the “Loan and Security Agreement”), as may be
amended from time to time, shall at all times be senior to the security interest
of Creditor.
2.All Subordinated Debt is subordinated in right of payment to all obligations
of Borrower to Lender arising under the Loan, together with all costs of
collecting such obligations (including attorneys’ fees), including, without
limitation, all interest accruing after the commencement by or against Borrower
of any bankruptcy, reorganization or similar proceeding, and all obligations
under the Loan and Security Agreement (the “Senior Debt”).
3.Creditor will not demand or receive from Borrower (and Borrower will not pay
to Creditor) all or any part (other than scheduled interest payments as long as
there are no Event of Default that is continuing under the Loan and Security
Agreement) of the Subordinated Debt, by way of payment, prepayment, setoff,
lawsuit or otherwise, nor will Creditor exercise any remedy with respect to the
Collateral until such time as (i) the Senior Debt is fully paid in cash or
converted to stock of Borrower, and (ii) all financing agreements between Lender
and Borrower are terminated. Nothing herein shall prohibit Creditor from
converting all or any part of the Subordinated Debt into equity securities of
Borrower or from receiving cash payments in lieu of fractional shares in
connection with such conversion (the “Fractional Payments”), provided that, if
such securities have any call, put or other conversion features that would
obligate Borrower to declare or pay dividends, make distributions, or otherwise
pay any money




--------------------------------------------------------------------------------




or deliver any other securities or consideration to the holder, Creditor hereby
agrees that Borrower may not declare, pay or make such dividends, distributions
or other payments (other than the Fractional Payments) to Creditor, and Creditor
shall not accept any such dividends, distributions or other payments except as
may be permitted in the Security Agreement/documents evidencing the Senior Debt.
4.Creditor shall promptly deliver to Lender in the form received (except for
endorsement or assignment by Creditor where required by Lender) for application
to the Senior Debt any payment, distribution, security or proceeds received by
Creditor with respect to the Subordinated Debt other than in accordance with
this Agreement.
5.In the event of Borrower’s insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, these provisions shall remain in full force and effect, and Lender’s
claims against Borrower and the estate of Borrower shall be paid in full before
any payment is made to Creditor.
6.Until the Senior Debt is fully paid in cash or converted to stock of Borrower,
Creditor irrevocably appoints Lender as Creditor’s attorney-in-fact, and grants
to Lender a power of attorney with full power of substitution, in the name of
Creditor or in the name of Lender, for the use and benefit of Lender, without
notice to Creditor, to perform at Lender’s option the following acts in any
bankruptcy, insolvency or similar proceeding involving Borrower:
(i)To file the appropriate claim or claims in respect of the Subordinated Debt
on behalf of Creditor if Creditor does not do so prior to 30 days before the
expiration of the time to file claims in such proceeding and if Lender elects,
in its sole discretion, to file such claim or claims; and
(ii)To accept or reject any plan of reorganization or arrangement on behalf of
Creditor and to otherwise vote Creditor’s claims in respect of any Subordinated
Debt in any manner that Lender deems appropriate for the enforcement of its
rights hereunder.
7.Creditor shall immediately affix a legend to the instruments evidencing the
Subordinated Debt stating that the instruments are subject to the terms of this
Agreement. By the execution of this Agreement, Creditor hereby authorizes Lender
to amend any financing statements filed by Creditor against Borrower as follows:
“In accordance with a certain Subordination Agreement by and among the Secured
Party, the Debtor and Lender, the Secured Party has subordinated any security
interest or lien that Secured Party may have in the Collateral to the security
interest of Lender in the Collateral, notwithstanding the respective dates of
attachment or perfection of the security interest of the Secured Party and
Lender.”
8.No amendment of the documents evidencing or relating to the Subordinated Debt
shall directly or indirectly modify the provisions of this Agreement in any
manner which might terminate or impair the subordination of the Subordinated
Debt or the subordination of the security interest or lien that Creditor may
have in the Collateral. By way of example, such instruments shall not be amended
to (i) increase the rate of interest with respect to the Subordinated Debt, or
(ii) accelerate the payment of the principal or interest or any other portion of
the Subordinated Debt. Upon written notice from Lender to Creditor of Lender's
agreement to release its lien on all or any portion of the Collateral in
connection with the sale, transfer or other disposition thereof by Lender (or by
Borrower with consent of Lender), Creditor shall be deemed to have also,
automatically and simultaneously, released its lien on such Collateral, and
Creditor shall upon written request by Lender, immediately take such action as
shall be necessary or appropriate to evidence and confirm such release. All
proceeds resulting from any such sale, transfer or other disposition shall be
applied first to the Senior Debt until payment in full thereof, with the
balance, if any, to the Subordinated Debt, or to any other entitled party. If
Creditor fails to release its lien as required hereunder, Creditor hereby
appoints Lender as attorney in fact for Creditor with full power of substitution
to release Creditor's liens as provided hereunder. Such power of attorney being
coupled with an interest shall be irrevocable.
9.All necessary action on the part of the Creditor, its officers, directors,
partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of the
Creditor hereunder has been taken. This Agreement constitutes the legal, valid
and binding obligation of Creditor, enforceable against Creditor in accordance
with its terms. The execution, delivery and performance of and compliance with
this Agreement by Creditor will not (i) result in any material violation or
default of any term of any of the Creditor’s charter, formation or other
organizational documents (such as Articles or Certificate of Incorporation,
bylaws, partnership agreement, operating agreement, etc.) or (ii) violate any
material applicable law, rule or regulation.
10.If, at any time after payment in full of the Senior Debt any payments of the
Senior Debt must be disgorged by Lender for any reason (including, without
limitation, the bankruptcy of Borrower), this Agreement and the relative rights
and priorities set forth herein shall be reinstated as to all such disgorged
payments as though such payments had not been made and Creditor shall
immediately pay over to Lender all payments received with respect to the
Subordinated Debt to the extent that such payments would have been prohibited
hereunder. At any time and from time to time, without notice to Creditor, Lender
may take such actions with respect to the Senior Debt as Lender, in its sole
discretion, may deem appropriate, including, without limitation, terminating
advances to Borrower, increasing the principal amount, extending the time of
payment, increasing applicable interest rates, renewing, compromising or
otherwise amending the terms of any documents affecting the Senior Debt and any
collateral securing the Senior Debt, and enforcing or failing to enforce any
rights against Borrower or any other person. No such action or inaction shall
impair or otherwise affect Lender’s rights hereunder. Creditor waives the
benefits, if any, of any statutory or common law rule that may permit a
subordinating creditor to assert any defenses of a surety or guarantor, or that
may give the subordinating creditor the right to require a senior creditor to
marshal assets, and Creditor agrees that it shall not assert any such defenses
or rights.




--------------------------------------------------------------------------------




11.This Agreement shall bind any successors or assignees of Creditor and shall
benefit any successors or assigns of Lender. This Agreement shall remain
effective until terminated in writing by Lender. This Agreement is solely for
the benefit of Creditor and Lender and not for the benefit of Borrower or any
other party.
12.Creditor hereby agrees to execute such documents and/or take such further
action as Lender may at any time or times reasonably request in order to carry
out the provisions and intent of this Agreement, including, without limitation,
ratifications and confirmations of this Agreement from time to time hereafter,
as and when requested by Lender.
13.This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.
14.This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas, without giving effect to conflicts of laws principles.
Creditor and Lender submit to the exclusive jurisdiction of the state and
federal courts located in Dallas County, Texas in any action, suit, or
proceeding of any kind, against it which arises out of or by reason of this
Agreement. CREDITOR AND LENDER WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN.
15.This Agreement represents the entire agreement with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
commitments. Creditor is not relying on any representations by Lender or
Borrower in entering into this Agreement, and Creditor has kept and will
continue to keep itself fully apprised of the financial and other condition of
Borrower. This Agreement may be amended only by written instrument signed by
Creditor and Lender.
16.In the event of any legal action to enforce the rights of a party under this
Agreement, the party prevailing in such action shall be entitled, in addition to
such other relief as may be granted, all reasonable costs and expenses,
including reasonable attorneys’ fees, incurred in such action.


[Signature page follows]
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
“Creditor”                        
________________________________________        
Signature
    
“Lender”
HALL PHOENIX/INWOOD, LTD.
By: Phoenix Inwood Corporation, General Partner




By:___/s/ Bryan Tolbert___________________
Bryan Tolbert, Vice President of Finance                                
                    
The undersigned approves of the terms of this Agreement.
CALPIAN, INC.
 
By:___/s/ Harold Montgomery_____________
Harold Montgomery, Chief Executive Officer








